TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-00-00350-CR




                           Walter William Thetford, III, Appellant


                                                v.


                                 The State of Texas, Appellee




  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
        NO. A-97-0187-S, HONORABLE DICK ALCALA, JUDGE PRESIDING




               Appellant Walter William Thetford, III, appeals from an order revoking community

supervision. In his only point of error, he contends the district court abused its discretion by

revoking supervision “without sufficient evidence and/or cause.” We will affirm.

               Thetford was placed on community supervision following his conviction for felony

driving while intoxicated. See Tex. Penal Code Ann. §§ 49.04(a), .09(b) (West Supp. 2000).

Two of the conditions of supervision were that Thetford serve a term of confinement in a

substance abuse felony punishment facility, and then remain in a transitional treatment center until

released by its staff. The State moved to revoke supervision on the ground that Thetford “failed

to remain at the Clover House Transitional Treatment Center until release by the staff of said
Center.” At the hearing on the State’s motion, Thetford pleaded true and a written stipulation

admitting the violation was placed in evidence.

               Thetford’s plea of true and the written stipulation are sufficient to support the

court’s finding of a violation of the conditions of supervision. Moses v. State, 590 S.W.2d 469,

470 (Tex. Crim. App. 1979). Nevertheless, Thetford argues that the court abused its discretion

because the condition of supervision did not specifically name Clover House as the transitional

treatment center in which he was to remain. This argument does not relate to the sufficiency of

the evidence. Instead, Thetford seems to be contending that he was not properly notified that

remaining at Clover House was required. There is no question, however, that Thetford was to

live in a transitional treatment center, that Clover House is a transitional treatment center, and that

Thetford was ordered to report to Clover House upon his release from the substance abuse felony

punishment facility. The opinion cited by Thetford is factually distinguishable. See Rains v.

State, 678 S.W.2d 308, 310-11 (Tex. App.—
                                        Fort Worth 1984, pet. ref’d).                  Thetford also

complains of the admission of evidence of other, unalleged violations of the supervisory

conditions, but no objection to this evidence was voiced at the hearing.

               The district court has not been shown to have abused its discretion by revoking

Thetford’s community supervision. We find no support for Thetford’s assertion that the court was

prejudiced against him. Thetford’s contention that justice would have been better served by

continuing him on supervision presents nothing for review.




                                                  2
              The order revoking community supervision is affirmed.




                                           Bea Ann Smith, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Patterson

Affirmed

Filed: November 30, 2000

Do Not Publish




                                              3